United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                April 14, 2004
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                  No. 03-11227
                                Summary Calendar



RICHARD O’BRIEN,

                                                         Plaintiff-Appellant,

versus

LUCENT TECHNOLOGIES, INC.,

                                                         Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                          (3:00-CV-1294-L)
                        --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant         Richard    O’Brien   appeals   the    district

court’s grant of summary judgment in favor of his former employer,

Defendant-Appellee Lucent Technologies, Inc., dismissing O’Brien’s

action for breach of contract following the at-will termination of

his employment; specifically, Lucent’s refusal to grant various

stock    option   and   stock    purchase    benefits.      Having    carefully

reviewed the summary judgment record, the comprehensive opinion of

the district court, the appellate arguments of counsel in their

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
respective    appellate    briefs,    and      the    applicable      law,   we   are

satisfied    that   the   rulings    of      the    district   court    should     be

affirmed.

     Counsel     for   both    parties       have    favored   this    court      with

excellent briefing, presenting their respective legal positions

forcefully yet professionally, identifying the issues and advancing

their arguments cogently and clearly.                In the end, however, the

legal arguments advanced by O’Brien to reverse the district court’s

dismissal of his action on summary judgment do not carry the day.

The district court correctly ruled that the express choice of

Delaware law in the Stock Option Agreement applies, and that ruling

is not erroneous in being based on the plain wording of that

Agreement only.     Neither is there anything in the summary judgment

record to implicate that O’Brien’s termination by Lucent implicated

a denial or forfeiture of benefits as a matter of timing or

purpose.     In the end, we are convinced that the careful analysis

set forth in the district court’s Order filed October 20, 2003

squarely hits the mark.

     Primarily for the reasons given by the district court, its

grant of Lucent’s motion for summary judgment dismissing O’Brien’s

action,    its   denial   of   O’Brien’s       motion    for   partial       summary

judgment, and its rejection of O’Brien’s request for attorneys’

fees are, in all respects,

AFFIRMED.



                                         2